 GOLDEN BEVERAGE OF SAN ANTONIO, INC.469Golden Beverage of San Antonio, Inc. and Brewery,Soft Drink, Grain, Flour, Candy, Industrial andAllied Workers Local 1110, a/w the Interna-tional Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America. Cases23-CA-7098 and 23-CA-7125June 10, 1981DECISION AND ORDEROn March 21, 1979, Administrative Law JudgeRoger B. Holmes issued the attached Decision inthis proceeding. Thereafter, Respondent and theGeneral Counsel filed exceptions and a supportingbrief.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge and to adopt his recommended Order for thereasons stated herein.In his Decision, the Administrative Law Judgefound that Respondent violated Section 8(a)(1) and(3) when it discharged employees Hartbarger,Amaya, and Moran, because it was motivated "atleast in part" by their union activities. Subsequentto the issuance of that Decision, however, theBoard declared in Wright Line' that it was aban-doning usage of the "in part" language in determin-ing whether alleged unlawful actions were discri-minatorily motivated. Rather, the Board stated thatthe analysis to be used in determining motivation incases of alleged unlawful discrimination is to deter-mine first whether the General Counsel has estab-lished a prima facie case that protected activitiesplayed a role in the respondent's decision, andsecond whether the respondent has established asan affirmative defense that the discipline or otheraction would have occurred absent the protectedactivities. Using this analysis, we find, in agreementwith the Administrative Law Judge, that Respond-ent discriminatorily discharged these three employ-ees.Background and 8(a)(1) ConductThe record indicates that the employees' unionactivities began on May 22 and 23, 1978,2 whenemployee Hartbarger commenced talking withother employees about organizing a union. He con-tacted Union Representative Eichler and togetherwith other employees met with Eichler at a restau-rant. The next day, Hartbarger solicited employeesto sign authorization cards at a parking lot adjacentto Respondent's premises. Respondent soon ac-quired at least a general knowledge of this activity,I Wright Line, a Division of Wright Line Inc., 251 NLRB 1083 (1980).2 Unless otherwise indicated, all dates are 1978.256 NLRB No. 81because on May 26 Respondent's general manager,Landry, called a meeting of employees, duringwhich he stated that he had heard that there wereunion activities going on and that he did not wantthe Union there. He further stated that the Unionwould charge employees money and not give themanything in return. Landry reinforced his expres-sion of hostility to unions, particularly the Team-sters, by a suggestive reference to the fate offormer Teamsters President Hoffa and by the an-nouncement of a no-solicitation rule prohibitingemployees from engaging in union activity on com-pany time or company property. Respondent hasnot excepted to the Administrative Law Judge'sconclusion that this no-solicitation rule barred em-ployees from union solicitation during their non-working time on Respondent's premises and that itviolated Section 8(a)(1) of the Act.The record further reveals that Respondentbecame aware of these three employees' organizingactivities. After this general meeting, Landry metseparately with alleged discriminatee Amaya, whohad not been present at the meeting. Landry statedto him that he probably knew the meeting wasabout the Union and that Hartbarger and Moranwere trying to start a union. After Amaya deniedall knowledge of such assertions, Landry askedAmaya if he were interested in the Union and howhe felt about it. Amaya replied that he would haveto look into it. Respondent's interest in Amaya's at-titude toward the Union continued, because Super-visor Martinez later asked him why he wanted theUnion and if he had signed a card. Amaya ad-mitted to Martinez his support for the Union at thistime. Respondent has not excepted to the Adminis-trative Law Judge's conclusions that, by the con-duct stated above, Respondent repeatedly engagedin interrogations in violation of Section 8(a)(l).Respondent's belief that Moran was prounion isevidenced not only by the above conversation be-tween Landry and Amaya, during which Landrystated that Moran was trying to start a union, butalso by further evidence that Supervisor Stende-beck told Moran prior to his discharge that Moranwould not like a firefighter's job because they werenot union and that he had heard rumors goingaround that Moran was involved in the Union. Weagree with the Administrative Law Judge's findingthat such statements are coercive toward an em-ployee's exercise of Section 7 rights and that theyviolated Section 8(a)(1).The extent of Hartbarger's accomplishments insecuring employee support of the Union, despiteRespondent's expressed wishes, became manifest onMay 30 when Hartbarger announced to SupervisorMartinez that he had 15 union cards signed, appar- 470DECISIONS OF NATIONAL LABOR RELATIONS BOARDently a majority in the unit of approximately 28employees. By the end of May, Hartbarger alsohad informed Manager Landry and SupervisorsTorbert, Stendebeck, and Bouler of his efforts toorganize the Union. The Administrative LawJudge found that Bouler created the impression ofsurveillance by informing Hartbarger at this timethat he knew the names of union card signers, spe-cifically mentioning several names. Respondent hasnot excepted to this finding. Hartbarger's state-ments to these individuals indicated a steady in-crease in the number of employees supportingunionization, which reached 19 "votes" for theUnion by June 1.8(a)(3) AllegationsAt the end of the workday on June 1, ManagerLandry spoke with Hartbarger and informed himthat the insurance company had finally received acopy of his driving record, had "hit the ceiling,"and had informed Landry that Hartbarger was un-insurable. Landry then told Hartbarger, who hadbeen employed by Respondent for approximately 3months as a truckdriver, that he was fired. Truck-drivers Amaya and Moran were similarly informedby Landry on June 20 that the insurance companywould not cover them and that they would have tobe discharged.Based on the facts set forth above, the GeneralCounsel has clearly established a prima facie casethat these employees' protected union activitieswere a mativating factor in Respondent's decisionto discharge them. Each supported unionizationand had signed authorization cards, and Respond-ent had acquired knowledge of these union activi-ties. Prior to their discharges Respondent exhibitedunion animus and had engaged in a number of inci-dents in violation of Section 8(a)(1) of the Act,many of which were directed at these individuals.Despite such misconduct, it became apparent thatemployee support for the Union continued togrow, and the discharges followed shortly afterRespondent was informed that over two-thirds ofthe unit employees supported the Union. UnderWright Line, this prima facie showing causes theburden to shift to Respondent, requiring it to dem-onstrate that these employees' discharges wouldhave occurred absent their protected activities.Respondent's affirmative defense rests squarelyon its assertions that on June I its insurance carrier,Kemper Insurance Companies, requested the motorvehicle records of Respondent's new drivers andthat this information was given to Respondent's in-surance agent, Wayne Gregory, to be passed on toKemper. Upon the receipt of the driving records ofthese employees, including Hartbarger, Moran, andAmaya, Kemper's underwriter determined that thelatter three drivers were to be excluded from cov-erage. Kemper informed Gregory of its decision,and Gregory relayed this information to Respond-ent's general manager, Landry. Landry testifiedthat he was notified by Gregory on June I thatHartbarger was to be excluded from insurance cov-erage and that, as a result of this exclusion, he de-cided to terminate Hartbarger that day. Landry tes-tified that he similarly decided to discharge em-ployees Amaya and Moran after Gregory informedhim on June 20 that they were to be excluded frominsurance coverage as well. In short, Respondentclaims that its decision to discharge these threedrivers was not due to their union activities, but re-sulted solely from their exclusion from insurancecoverage.As detailed below, a careful review of the recordreveals a series of inconsistencies, ambiguities, andomissions in the record, which in their entirety castconsiderable doubt on Respondent's explanationand which cause us to find unpersuasive its affirma-tive defense. The most marked inconsistency lies inthe testimony of General Manager Landry. Whilehe testified generally at one point that employeeswere not terminated until they were excluded frominsurance coverage, the record clearly shows thatHartbarger, Moran, and Amaya were still coveredby Respondent's insurance policy at the time theywere discharged. Hartbarger was discharged onJune 1, although he was not excluded from insur-ance coverage until June 12.3Likewise Moran andAmaya were discharged on June 20, although theywere not excluded from insurance coverage untilapproximately 1 week later.4As the record indi-cates that Respondent was understaffed with truck-drivers and assigned Supervisor Bouler to replaceHartbarger on his regular delivery route for severalweeks after his discharge, it is doubtful that Re-spondent would have discharged these driverswhile they were still fully insured, absent a dis-criminatory motive.Insurance agent Gregory's testimony also doesnot withstand close scrutiny. He testified thatKemper had no continuity regarding the criteria toI This conclusion is based on Resp. Exh. 8, the insurance exclusion en-dorsement for Daniel Hartbarger, prepared by the insurance company onJune 13, and effective by its terms June 12.4 No insurance exclusion endorsement was introduced for eitherMoran or Amaya. However, Respondent did introduce a letter datedJune 27 from Kemper to Gregory, Respondent's insurance agent, statingthat the exclusion endorsements for Moran and Amaya were attached tothe letter and that they were to be signed and returned to Kemper. Theletter further confirms, however, that Kemper informed Gregory on June23 that Moran and Amaya were to be excluded from coverage. In viewof the fact that these employees had been discharged 3 days prior to June23, it is impossible that this notice had any influence on their discharge.Respondent has not explained this incongruity GOLDEN BEVERAGE OF SAN ANTONIO, INC.471be used in excluding drivers from insurance cover-age and that this caused him concern whenKemper first sought to exclude some of Respond-ent's drivers in October 1977. As a result, Gregorybargained with the insurance company for a proba-tionary extension on the coverage for driver Da-villa.5Gregory explained:[I]t was merely a process of we did not wantto establish a precedent with the insurancecompany of allowing them to just come in andexclude drivers on an arbitrary basis; so wewere trying to gain ground with the insurancecompany. And, at the same time, do a job forour customer.Although Kemper at no time was willing to furnishGregory with a standard set of guidelines for theexclusion of drivers, Gregory's office did state in aJuly 7 letter to Respondent:6[I]t is a generally accepted practice of the cas-ualty insurance industry to decline risks wheredrivers have a three year driving record oftwo speeding violations and one "at fault" ac-cident. Two "at fault" accidents with or with-out speeding violations would be even worsethan the above.Also, since the Motor Vehicle Report (MVR)from the State of Texas shows not only a list-ing of the current three year violations and ac-cidents, but also the total number of same for afive year period, a subject's five year recordcan affect an insurance underwriter's attitudetoward a risk. Insurance underwriting of in-sured drivers of vehicles never has been nornever will be an exact science, therefore therecan be extenuating circumstances and explana-tions of MVR violations that could possiblyaffect the acceptibility [sic] of the risk.Gregory further explained in his testimony that the5-year record is considered only in marginal casesand that insurance companies considered all acci-dents "at fault" absent an explanation to the con-trary.It is in the context of the above evidence that wehave examined the events of June 1, the day Hart-barger announced he had 19 "votes" for the Union,and the day he was discharged. Gregory testifiedthat Respondent earlier had requested him toobtain a copy of Hartbarger's driving record,which he had done on February 21, but at no timeprior to June I was he informed that Hartbarger5 Kemper also sought to exclude one or two other drivers, who wereno longer employed by Respondent at that time.6 This letter was written by Lee Lance, Jr., the manager of Gregory'sinsurance agency, to inform Respondent of guidelines it should use inhiring new drivers.had been hired. He testified that it came as a "sur-prise" to learn on June 1 that Hartbarger was adriver for Respondent. Gregory testified that whenhe spoke with Landry that day, "I told him thatwe would, more than likely, run into some problemwith Mr. Hartbarger's driving record, and that thecompany would probably exclude him." As pre-dicted, Kemper did find Hartbarger's record unsa-tisfactory when Gregory reviewed it with them ina telephone conversation, and he was notified thatHartbarger was to be excluded.However, the evidence indicates that the onlydriving record for Hartbarger available on June 1was the one earlier obtained on February 21. Itwas on the basis of this record that Respondent de-cided to hire Hartbarger in February. That recordshows Hartbarger had been involved in an auto-mobile accident on June 29, 1977, and had receivedseparate speeding tickets on May 21 and November25, 1975. The record further showed that, duringthe 5-year period prior to the report, Hartbargerhad received a total of four traffic tickets and hadbeen involved in two accidents. Therefore, as ofJune 1, 1978, Hartbarger's known driving recordfor the 3 years prior to that date contained only asingle speeding ticket7and a single automobile ac-cident. Therefore, according to the "generally ac-cepted practice of the casualty insurance industry"Hartbarger should not have been excluded, evenassuming the absence of exculpatory explanationsfor the entries on his record.8The record furthershows that Hartbarger had received no ticketssince he was hired by Respondent. Accordingly,the record provides no objective support sufficientto justify Gregory's statement to Landry that theywould more than likely run into some problemwith Hartbarger's driving record and that he prob-ably would be excluded. In reaching this conclu-sion, the record is insufficient to show that Hart-barger's 3-year record with two entries shouldhave caused him to be a marginal case, therebymaking relevant his 5-year record. In any event, itis hardly cause for the insurance company to "hitthe roof," as emphasized in Respondent's brief.In contrast to Gregory's prior efforts to preventthe establishment of precedent for arbitrary exclu-sions by the insurance company, efforts which had"gained ground" with the insurance company andprevented the discharge of any driver as a result ofexclusion from insurance coverage, Gregory readi-7 As of June 1, 1978, the May 21. 1975, speeding ticket was more than3 years old. The record also indicates that as of June 1, 1978, one ofHartbarger's two record accidents had occurred more than 5 yearsbefore8 We note that Hartbarger testified that the June 29. 1977, automobileaccident did not involve major vehicle damage, and that he was not citedwith a ticket as a result of the accident._ _ 472DECISIONS OF NATIONAL LABOR RELATIONS BOARDly acceded to the insurance company's announce-ment that Hartbarger was to be excluded fromcoverage. Although the exclusion of Hartbargerhad all the indicia of an arbitrary exclusion, Greg-ory took no steps to prevent it. Specifically, hesought no explanation for Hartbarger's ticket or ac-cident, which he knew to be relevant consider-ations and readily available, and he did not attemptto negotiate for an extension for Hartbarger, as hehad done earlier for Davilla.9Moreover, it appears that Gregory's actions onJune I had the effect of facilitating Hartbarger'sdischarge. Upon the receipt of Kemper's letter onJune I requesting certain motor vehicle records in-formation, Gregory promptly made at least fourtelephone calls,10 as a result of which he obtaineda review by Kemper of Hartbarger's Februarydriving record. Had Gregory been interested in"doing a job" for Respondent, as he had done ear-lier, it would appear that he would have notsought such a quick response from Kemper, par-ticularly in view of his expressed belief that the in-surance company would probably exclude Hart-barger. On the contrary, it would appear that hemade Hartbarger a special case by requesting areview by Kemper of Hartbarger's old drivingrecord, approximately 2 weeks prior to Kemper'sreceipt of any other drivers' records, and that hedid not even attempt to secure a copy of Hart-barger's current driving record.Respondent relies on the testimony of Gregoryin substantial part to support its claim that the dis-charges were lawful. However, we find that thedefects in Gregory's explanations as noted abovemake this testimony unreliable. Gregory was theinsurance agent primarily responsible for handlingRespondent's insurance coverage. The recordshows that Respondent was dependent on him toprevent or delay the loss of coverage for its driversor supervisors, and that he did assist Respondent inthis capacity on a number of occasions. According-ly, the failure of Gregory to act in a consistentfashion bars Respondent from relying on Gregory'sexplanation to defend itself against the GeneralCounsel's prima facie case of unlawful conduct byRespondent.In addition to the above analysis of the evidence,the entirety of the record indicates that Respondentused alleged problems involving insurance cover-age to mask its real reasons for discharging Hart-barger, Moran, and Amaya. As stated above, the9 The record further shows that Gregory successfully took steps as lateas March 1978 to prevent the exclusion of Supervisor Bouler from insur-ance coverage.10 The record shows that Gregory made three telephone calls to Re-spondent, speaking once to Sylvia Orth, twice to Landry, and spoke alsoto an employee of Kemper.evidence indicates that Respondent became awarethat these three drivers were engaged in organizingactivities prior to June 1, the day Respondent's in-surance agent purportedly received a request forthe driving records of Respondent's "new driv-ers."'' Among the list of five "new drivers" select-ed by Respondent were Hartbarger, Moran, andAmaya. However, Hartbarger had been working atthat time for at least 3 months, and Amaya hadbeen driving either as a kegman or a routemansince August 1977.l2 Accordingly, as this list ofdrivers was not actually limited to "new drivers,"it appears that Respondent used other criteria inaddition to date of hire to determine whose recordwould be submitted for review by the insurancecompany. In the absence of a coherent explanationto the contrary, we accept the General Counsel'sassertion that these employees' union activities pro-vided the basis for their selection for this reviewand their resulting discharges. Although Moran'sand Amaya's discharges came 3 weeks after Hart-barger's, the delay is attributable to the fact thatRespondent had ready access to Hartbarger's Feb-ruary driving record, making immediate use there-of, and had to wait 2 weeks to obtain copies of thedriving records of Moran and Amaya. '3Accordingly, as Respondent has failed to ad-vance a cogent explanation indicating a nondiscri-minatory motive for the discharges of these threeemployees, which occurred prior to their actual ex-clusion from insurance coverage, we find that Re-spondent has not met its burden to establish affir-matively the lawfulness of these discharges as pro-vided for in Wright Line, supra.14In adopting the Administrative Law Judge's rec-ommended Order, we specifically agree with hisordering of a reinstatement remedy. Where a re-" While the Administrative Law Judge credited testimony thatKemper specifically asked for information on the new drivers, the rele-vant letter from Kemper more generally asked for "MVR information,"citing attachments which were not introduced or explained in the record,and further asked for "add'l ins," a term also not explained. Only oncepreviously had the drivng records of groups of Respondent's drivers beensought by Kemper, in August 1977, shortly after Respondent began oper-ations.12 Depending on when Amaya started working for Respondent inAugust 1977, it is possible that Amaya's driving record already had beensent to the insurance company. The record contains insufficient informa-tion to resolve this ambiguity.13 While the insurance company apparently was an unknowing partici-pant in Respondent's efforts to discharge unlawfully the three alleged dis-criminatees, the insurance company's actions may not serve to insulateRespondent from its unlawful conduct."4 Member Jenkins joins in this decision because the AdministrativeLaw Judge characterized the case as one involving dual or "in part"lawful and unlawful motivation. It is plain, however, that the assertedlawful motivation was no more than a fairly transparent pretext, and thatthe the analysis of Wright line, set out in the Decision, has no necessaryrelevance to such cases. If the asserted lawful reason is shown to be pre-textual after a prima facie case for the violation is made, the case is over,without any need to distinguish dual motives; it has been established thatthere is only one motive, and that one unlawful. GOLDEN BEVERAGE OF SAN ANTONIO, INC.473spondent's has been found to have discharged driv-ers discriminatorily, and the Board has rejected adefense that they were discharged due to exclusionfrom insurance coverage, their exclusion from cov-erage by any particular insurance company doesnot disqualify them from the normal reinstatementremedy. See Laredo Packing Company, 241 NLRB184 (1979), enfd. 625 F.2d 593 (5th Cir. 1980), cert.denied 449 U.S. 1080 (1981).'5In this regard, wenote that the record indicates alternate insurancecoverage is available for these drivers, even shouldRespondent's normal insurance carrier refuse to re-insure these discriminatorily discharged drivers.However, Respondent made no attempt to obtainthis alternate insurance coverage or even to disputeits insurance carrier's decision to exclude the discri-minatees from coverage, as it had done on at leastone prior occasion. In the absence of any explora-tion by Respondent of such alternatives, a reinstate-ment remedy is clearly warranted. 1ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Golden Bever-age of San Antonio, Inc., San Antonio, Texas, shalltake the action set forth in the said recommendedOrder, except that the attached notice is substitutedfor that of the Administrative Law Judge.'t The full reinstatement remedy ordered here is not inconsistent withthe more limited remedy granted in Keeshin Charter Service, Inc., 250NLRB 280 (1980). In Keeshin a driver had been discharged in October1977 for discriminatory reasons. Subsequent to the driver's discharge,Keeshin was advised that the discharged driver would not be covered bythe insurance policy with a new carrier. While the Board tolled theremedy for the discharged driver as of the date Keeshin was advised thedriver was uninsurable, that case is inapplicable to the present case, be-cause the respondent there at no time used the driver's exclusion frominsurance as the pretextual ground for his discharge.le However, Respondent is not precluded, in subsequent complianceproceedings, from contending that, after a good-faith exploration of theissue of their insurability, the discriminatees proved to be actually unin-surable with any carrier, and that its backpay liability should be commen-surately reduced.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT terminate employees, and failto reinstate them, because they engage in ac-tivities on behalf of Brewery, Soft Drink,Grain, Flour, Candy, Industrial and AlliedWorkers Local 1110, a/w the InternationalBrotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, or anyother labor organization.WE WILL NOT promulgate and maintain ano-solicitation rule which prohibits our em-ployees from engaging in union solicitationduring their nonworking time on our premises.WE WILL NOT interrogate our employeesabout their union feelings and activities, orabout the union feelings and activities of otherof our employees.WE WILL NOT create the impression of sur-veillance among our employees with regard totheir union activities.WE WILL NOT coerce our employees in theexercise of the rights guaranteed to them bySection 7 of the National Labor Relations Actby telling an employee that he would not likea job where the employees were not represent-ed by a union, and by telling him that we hadheard rumors that the employee was involvedin union organizing activities.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of rights guaranteed to them by Sec-tion 7 of the National Labor Relations Act.WE WILL offer Daniel E. Hartbarger, Sera-fin E. Amaya, and Carlos Jesus Moran imme-diate and full reinstatement to their formerjobs or, if those jobs no longer exist, to sub-stantially equivalent positions of employmentwithout the loss of their seniority or otherrights and privileges.WE WILL pay to Daniel E. Hartbarger, Ser-afin E. Amaya, and Carlos Jesus Moran theamount of their loss of earnings, with appro-priate interest thereon, which resulted fromour termination of them.WE WILL rescind the no-solicitation rulewhich we announced on May 26, 1978.GOLDEN BEVERAGE OF SAN ANTO-NIO, INC.DECISIONROGER B. HOLMES, Administrative Law Judge: Theunfair labor practice charge in Case 23-CA-7098 wasfiled on June 5, 1978, by Brewery, Soft Drink, Grain,Flour, Candy, Industrial and Allied Workers Local 1110,a/w the International Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America, hereincalled the Union. The unfair labor practice charge inCase 23-CA-7125 was filed on June 22, 1978, by theUnion.The Acting Regional Director for Region 23 of theNational Labor Relations Board, herein called the Board,who was acting on behalf of the General Counsel of the 474DECISIONS OF NATIONAL LABOR RELATIONS BOARDBoard, issued on August 8, 1978, an order consolidatingcases, consolidated complaint and notice of hearingagainst Golden Beverage of San Antonio, Inc., hereincalled the Respondent.The General Counsel's consolidated complaint, asamended at the hearing, alleges that the Respondent hasengaged in unfair labor practices within the meaning ofSection 8(a)(l) and (3) of the National Labor RelationsAct, herein called the Act. Specifically, the GeneralCounsel contends that the Respondent has engaged invarious acts and conduct which are independently viola-tive of Section 8(a)(l) of the Act. The General Counselfurther alleges that the Respondent terminated Serafin E.Amaya, Daniel E. Hartbarger, and Carlos Jesus Moranbecause of their union activities, or other protected con-certed activities, in violation of Section 8(a)(l) and (3) ofthe Act. The Respondent filed an answer to the GeneralCounsel's consolidated complaint and denied the com-mission of the alleged unfair labor practices.The hearing was held before me on December 13 and14, 1978, at San Antonio, Texas. The time for filingbriefs was extended to February 1, 1979. Briefs havebeen received from the counsel for the General Counseland the attorney for the Respondent.FINDINGS OF FACTI. JURISDICTIONThe Respondent has been, at all times material herein,a Texas corporation with its principal office and place ofbusiness located at 4852 Space Center Drive in San Ant-onio, Texas. The Respondent is engaged in the businessof the wholesale distribution of beer, malt liquor, and re-lated beverages.During the 12 months preceding the issuance of theGeneral Counsel's consolidated complaint, the Respond-ent purchased and received goods and materials valuedin excess of $50,000, which were shipped directly to itsTexas facility from points located outside the State ofTexas.Upon the foregoing facts and the entire record'herein, I find that the Respondent has been, at all timesmaterial herein, an employer engaged in commerce andin a business affecting commerce within the meaning ofSection 2 (6) and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDIt was admitted in the pleadings that the Union hasbeen, at all times material herein, a labor organizationwithin the meaning of Section 2(5) of the Act. Basedupon the pleadings, and the entire record in this case, Ifind that fact to be so.III. THE ALLEGED UNFAIR LABOR PRACTICESA. The WitnessesIn alphabetical order by their last names, the followingeight persons appeared as witnesses:I Errors in the transcript have been noted and corrected.Serafin E. Amaya worked as a route salesman for theRespondent from the first part of August 1977 until hewas terminated on June 20, 1978.Jesse R. Balderas was employed as a route salesman bythe Respondent from approximately August or Septem-ber 1977 until he was terminated on July 12, 1978.David Bouler is a sales representative for the Respond-ent. It was admitted in the pleadings that Bouler hasbeen, at all times material herein, a supervisor of the Re-spondent within the meaning of Section 2(11) of the Act.George Eichler is the secretary-treasurer of the LocalUnion which filed the unfair labor practice charges inthis proceeding.Clifton Wayne Gregory is an account executive withCook, Treadwell and Harry of Texas, which is an insur-ance agency with offices in Houston, Texas. CTH placesinsurance coverage for its customers with several differ-ent insurance companies, including the Kemper Insur-ance Companies. American Motorist Insurance Companyis one of the Kemper Insurance Companies. The Re-spondent in this proceeding is one of the customers ofCTH of Texas.Daniel E. Hartbarger worked as a driver-salesman forthe Respondent. Hartbarger began his employmentduring the latter part of February or the first part ofMarch 1978. He was terminated by the Respondent onJune 1, 1978.Jim Landry has been the vice president and generalmanager of the Respondent since August 1977.Carlos Jesus Moran was employed by the Respondentas a driver-salesman from April 1978 to June 20, 1978.B. Credibility ResolutionsA substantial amount of the testimony given by thewitnesses at the hearing was not contradicted or disput-ed. Thus, many of the findings of fact herein will bebased on testimony which was not controverted and ondocumentary evidence introduced by the parties.There were a few conflicts among the witnesses and,therefore, I have set forth herein what appears to me tobe the more credible and reliable version. In doing so, Ihave considered the demeanor of the witnesses whilethey were on the stand, and the criteria set forth by theBoard in Northridge Knitting Mills, Inc., 223 NLRB 230,235 (1976).While I have based certain findings of fact upon thetestimony of each one of the witnesses, includingLandry, I have not credited Landry's assertion that hehad no knowledge of Amaya's union activities, andLandry's assertion of the reasons for the termination ofHartbarger, Amaya, and Moran.C. The Commencement of Union ActivitiesOn May 22 and 23, 1978, Hartbarger began talking toemployees of the Respondent regarding the possibility oforganizing a union in order to try to get better benefits.Having received a favorable reaction from certain em-ployees, Hartbarger contacted George Eichler at hishome and arranged for a meeting among Eichler, Moran,and Hartbarger at a restaurant known as Billy R's. Thethree persons met at the restaurant about 2 or 2:30 p.m. GOLDEN BEVERAGE OF SAN ANTONIO, INC.475on May 28, 1978. Both Hartbarger and Moran signedunion authorization cards at the restaurant and returnedthem to Eichler. That night Hartbarger went to thehome of one of the employees of the Respondent and gothim to sign a union card.The next morning, Hartbarger was in the parking lotacross the street from the Respondent's facility; there hegot other employees to sign union cards. Moran solicitedone employee to sign a union card at that time "rightoutside of the gates at Golden Beverage." In addition,Moran also talked to two other employees on companyproperty and he spoke with them about organizing theUnion. Moran testified: "I told them about the benefitsand what it would do for them."Amaya spoke with Hartbarger outside of the Respond-ent's gate on May 22, 1978, regarding the Union. Some-time thereafter, but prior to his termination on June 20,1978, Amaya signed a union authorization card. In addi-tion, prior to the time that Hartbarger was terminated onJune 1, 1978, Amaya talked with other employees of theRespondent about the Union. Amaya told the other em-ployees that they should try to get the Union in to betterthemselves.D. The Meeting With Employees on May 26, 1978About 6 p.m. on May 26, 1978, there was a meetingamong the Respondent's driver-salesmen, warehouse em-ployees, sales personnel, and supervisors. During hisdirect examination by the counsel for the General Coun-sel, Hartbarger described what occurred as follows:Mr. Landry got up and said that he had heardthat there were union activities around there and tothe effect that he didn't want the union over there.He mentioned the fact that Pearl had had a 28 daystrike, where they didn't gain any benefits, andunions, all they would do would charge you $16.60and not give you anything in return, you know.And he mentioned the fact that the Teamstershad been affiliated with Hoffa and look what hadhappened to Hoffa now, you know, so ....Then he read-he passed out copies of a pre-pared statement, a prepared letter, that was to beread and he read from the letter verbatim, as wefollowed along. There was conversation during thatmeeting and discussion after that, he read thatletter, about the fact that Budweiser had made moremoney than we did, better benefits and they had aunion contract.There was also-Mr. Stendebeck made the state-ment about one of the top electricians, or some-body, I can't recall, had been cut loose from a jobthat an exorbitant amount of money, that he was nolonger employed there, and that was a direct resultof the strike.And just, you know, the general kind of atmos-phere you would expect from management towardsany labor organization.Q. Did Mr. Landry say anything else?A. He just said-he told us at that time-he saidthere would be no organization or union activity oncompany time or company property; that thiswouldn't be allowed.During direct examination by the counsel for the Gen-eral Counsel, Moran described what was said at themeeting as follows:Q. Did Mr. Landry speak at the meeting?A. Yes, sir, he talked to us about how bad theunion was for us, and that all the union was goodfor was collecting union dues, and that's about allthat they would do for us. They really wouldn't doanything good for us.Also at this meeting Mr. Landry said that hedidn't intend to have the union-that he didn't wantthe union, and he didn't intend to have the union.And he also said he didn't want us talking about theunion on company time or on company property.At the hearing, Landry acknowledged that during themeeting on May 26, 1978, he told the employees not todiscuss the Union on company property.Amaya was not able to attend the May 26, 1978, meet-ing held by the Respondent because Amaya was workingon his route until 9 p.m. When he brought his truck in tothe facility and loaded it, Amaya was advised by JohnHamilton that Landry wanted to see Amaya. Amayathen went to Landry's office.Landry told Amaya that he probably knew that themeeting was about the Union. Amaya replied that he didnot know anything about it. Landry said that Amayaprobably knew that Hartbarger and Moran were tryingto start a Union. Amaya replied that he did not knowanything about it that he was not familiar with it, and he"was just getting the word from them."Landry told Amaya that if he was interested in theUnion, "it had pros and cons on it." Landry said that ifAmaya did get into the Union that did not mean thatAmaya was going to get more money, or that Amayawould get a helper every day. Landry said that it justmeant that they were going to be Union, and "all theydid was just take money from you." Landry askedAmaya how he felt about it. Amaya replied that he didnot know, and he would look into it.E. The Conversations Between Employees andSupervisors Regarding Union Activities1. Amaya and MartinezOn May 29, 1978, while Amaya was talking with an-other driver, Willie Benitz, Supervisor Martinez ap-proached them and asked Amaya how he was doingwith his route, and "how come I wanted the union."Amaya replied that he wanted the Union because therewas no helper.On another occasion, while Amaya was talking withBenitz one morning, Martinez asked Amaya if he hadsigned a card. Amaya replied yes.2. Hartbarger and MartinezDuring the afternoon of May 29, 1978, Hartbarger re-turned to the Respondent's warehouse to load his truck 476DECISIONS OF NATIONAL LABOR RELATIONS BOARDand to check in. While he was there, he told SupervisorMartinez that he had 15 union cards signed.3. Hartbarger and TorbetOn May 30, 1978, Hartbarger had a conversation withSupervisor Torbet. Hartbarger told Torbet that he wasinvolved in union activity. Torbet replied that he wasaware of it.Hartbarger told Torbet that he was going to followthrough with his union activity even though it wouldcost him his job. Torbet replied that Hartbarger hadnothing to worry about, and that Landry was not goingto fire him. Hartbarger expressed doubt as to the lattercomment, whereupon Torbet told him that he would notthink much of Hartbarger if Hartbarger did not go aheadand follow through. Hartbarger replied that there was nodoubt in his mind that he would do so.4. Hartbarger and LandryWhile Hartbarger was putting gas in his truck on May30, 1978, Landry approached him and asked if he knewEichler. Hartbarger acknowledged that he did knowEichler and inquired why. Landry replied that he hadhad an occasion to talk to Eichler, and that Hartbarger'sname had been brought up during that conversation.5. Hartbarger and BoulerDuring the afternoon of May 31, 1978, while Hart-barger was unloading his truck at the warehouse, he toldSupervisor Bouler that he wanted to talk with Boulerabout the Union. During his direct examination by thecounsel for the General Counsel, Hartbarger testified:And Dave said, well, he'd be glad to talk, and wetalked over there, and Dave explained to me thatthe company didn't need a union, that when driversover there had money problems Mr. Landry wouldhelp them in any way he could, and this and that.And I said, well, I'm not the type, and a lot ofguys weren't the type of person that had to dependon somebody else, you know, they could stand ontheir own two feet. If we had to get money, youknow, we could go someplace else.And he told me he knew the names of the peopleI was getting signed on the cards, and he mentionedX number of employees. And at that time I toldMr. Bouler, I said, well, if that's the case, I didn'tknow those guys were interested, I'll have to seethem and get them signed up, too.And we discussed it a little further, and he toldme, he says-I said I think we got enough votesright now to win the election and he didn't thinkso. And I said, well, we got them in our hip pocketso we'll win the election, there is no doubt in ourmind. And then that discussion ended.6. Hartbarger and Martinez and StendebeckFollowing his conversation with Bouler, Hartbargertold Supervisor Martinez that Hartbarger had 17"votes." On that same day Hartbarger also told Supervi-sor Stendebeck that he had 17 "votes" or authorizationcards signed.On June 1, 1978, Hartbarger again spoke with Mar-tinez, and at that time Hartbarger told Martinez that hehad 19 "votes." At the hearing, Hartbarger said that hebelieved that there were 28 eligible employees of the Re-spondent at that time.7. Moran and MartinezSometime prior to June 1, 1978, Moran had a briefconversation with his supervisor, Martinez, while Moranwas on his route. Moran said that each one stopped onthe side of the road. Moran was headed in an easterly di-rection, and Martinez was headed in a westerly direc-tion. The conversation took place about 1:30 p.m., andMoran described the location as being on a street back ofGuadalupe Street.Moran asked Martinez if he had heard anything fromLandry that Moran might be involved in the Union.Martinez responded that he had heard nothing fromLandry, "but he had heard rumors that I was involved inthe union, in organizing the union." Moran denied beingin the Union.8. Moran and StendebeckIn June 1978 Moran had a conversation with Supervi-sor Stendebeck during a fire on the roof of the ware-house. Moran testified regarding this conversation duringhis direct examination by the counsel for the GeneralCounsel as follows:Yeah. It was in-I believe it was in the month ofJune. They had a fire at the warehouse, up on theroof, and when I arrived at the warehouse, the fire-men were inside turning the fire off, and when Iwalked inside, all these firemen, you know, justwalking around taking it easy.I was standing back right next to Jerry Stende-beck and I made a comment about that, you know,I'd like to be a fire fighter and he came across witha comment about they weren't union and that Iwouldn't like the job.And later on that afternoon I approached himand I asked him "what do you mean by that," andhe said that he had heard rumors going around thatI was involved in the union, in organizing theunion. And at that time I denied them.9. Balderas and LandryDuring the course of a conversation between Landryand Balderas on July 12, 1978, in Landry's office,Landry advised Balderas that he was being terminated atthat time because the insurance company would notcover him. Balderas asked Landry if he could work inthe warehouse because Balderas said that he knew howto operate a forklift. Landry responded that he did nothave anything for him. Balderas then asked about beingpaid for his vacation which he had not taken in June.Landry explained that it was the company policy not topay for vacation time if the employee did not take hisvacation. GOLDEN BEVERAGE OF SAN ANTONIO, INC.477At that point Landry then asked Balderas if Balderasknew about Daniel Hartbarger and Carlos Moran orga-nizing a union. Balderas replied that he did not knowanything about it. The conversation then concluded withBalderas informing Landry that it had been a pleasureworking there, and asking if Landry would give Balderasa good reference if Balderas was looking for another job.Landry said that he would do so.F. The Change in Commission Rates Paid to Driver-SalesmenBy letter dated May 12, 1978, the Pearl Brewing Com-pany advised the distributors of Texas Pride Beer of aprice increase on that brand of beer. (See Resp. Exh. 9.)As a result of the price increase in Texas Pride Beerby the producer, the Respondent held a meeting in June1978 with all of its driver-salesmen and supervisors. Adiscussion of the price increase and changes in the rateof commission paid by the Respondent to its employeeswas discussed. The employees voted on the changes atthat meeting, and the changes in the commission ratestook place during the first week of June 1978.The changes in the commission rates paid by the Re-spondent were: (1) the commission on Texas Pride Beerwas reduced from 16 cents a case sold by the employeeto 10 cents a case sold by the employee; (2) the commis-sion on Pearl Beer was increased from 16 cents a casesold by the employee to 17 cents a case sold by the em-ployee.Landry said that a survey of the previous week's com-missions paid by the Respondent to its employees indi-cated that the effect on each driver's commission wouldbe an increase of about $2 to $3 a week. He estimatedthat the total increase in commissions paid by the Re-spondent would be an increase of about $100 per month.In May 1978, the Texas Pride brand of beer accountedfor approximately 10 percent of the volume of beer soldand distributed by the Respondent; The Pearl brand ofbeer comprised about 70 percent. The Respondent is thesole distributor of the Texas Pride brand of beer in theSan Antonio area. Other brands distributed are Jax Beer,Colt 45 Malt Liquor, Country Club Malt Liquor, andBilly Beer.Landry explained the changes in the commission ratespaid to employees on Texas Pride and Pearl Beer interms of the Respondent's marketing strategy. During hisredirect examination by the attorney for the Respondent,Landry testified:Q. Would you please explain again to us why thecommission on Texas Pride Beer was reduced from16 cents to 10 cents?A. In the normal course of a price increase fromthe supplier, the distributor takes the increase fromthe brewery, adds his overhead, his additional prof-its and what have you, into it, and passes that alongto the consumer, or to the retailer; and then eventu-ally along to the consumer.We received a 15 cents a case price increase fromthe brewery. In order to maintain Texas Pride pricestructure in the market as a price beer, we wantedto keep the increase as low as possible. We passedalong only the increase we received from the brew-ery, in order to insure the future volume of TexasPride.At that time, we asked the drivers to take a de-crease in that product, commission in that product,and an increase in the other products as well.Q. And when you say that Texas Pride is a pricebeer, what do you mean?A. It is sold, or was introduced, and is and hasbeen sold at a certain price level in the market,below the regular selling price, the selling price ofpopular priced beers.Q. And is the profitability of that beer deter-mined by volume?A. Well, the profit is very low on it, in compari-son to the other products, and in order to maintainvolume, you have to keep the price low.Q. So it was your proposal to reduce the drivers'commission on Texas Pride from 16 cents to 10cents a case, is that correct?A. That is correct.Q. Why did you then propose to raise their com-mission from 16 cents to 17 cents on other prod-ucts?A. In order to keep the pay approximately thesame.G. The Insurance Coverage of the RespondentIntroduced into evidence as Respondent's Exhibit Iwas a memorandum from Becky Moore of the KemperInsurance Companies in Houston to CTH of Texas. Thememorandum is dated May 31, 1978, and was receivedby CTH the next day. Among other things, the memofrom Moore noted that the insurance policy carried forthe Respondent had an expiration date of August 1, 1978,and requested "MVR information."As a result of receiving the memo from Moore, Greg-ory had several telephone conversations with the Re-spondent on June 1, 1978. One of those conversationswas with the Respondent's bookkeeper, Sylvia Orth,who supplied Gregory with certain payroll informationin order to calculate the premium for workmen's com-pensation, and the names, the license numbers, and thebirthdates of five "new drivers." (See G.C. Exh. 6 forthe note made by Gregory of his conversation withOrth.)Also on June 1, 1978, Gregory spoke with Landry.During their conversation, Gregory brought up Hart-barger's name. Gregory said that he was surprised tolearn of Hartbarger's employment because he had neverbeen advised that Hartbarger had been employed by theRespondent. At the hearing Gregory explained that hehad only been requested "to run MVR's on him." Greg-ory testified, "I told him that we would, more thanlikely, run into some problem with Mr. Hartbarger'sdriving record, and that the company would probablyexclude him."Following Gregory's conversation with Landry, Greg-ory contacted the Kemper Insurance Companies and wasadvised that Hartbarger would be excluded from the in-surance policy coverage. Gregory said that he then re-.__ 478DECISIONS OF NATIONAL LABOR RELATIONS BOARDlayed that information to Landry on June 1, 1978. Greg-ory stated that Landry did not tell him that Hartbargerwas active on behalf of the Union, or that a union drivewas going on at the Respondent's facility.When Gregory was questioned as to whether insur-ance coverage could be obtained at a higher premium forHartbarger, Amaya, and Moran, Gregory testified, "I be-lieve we could have probably placed them, through an-other carrier, a sub-standard carrier, Lloyd's or someone,at a higher premium, yes, sir."Gregory explained at the hearing the effect of an ex-clusion endorsement to the Respondent's insurancepolicy coverage. Such an endorsement would mean thatthe Respondent would no longer be insured for any acci-dents or bodily injury caused by the employee named inthe exclusion endorsement.During cross-examination by the counsel for the Gen-eral Counsel, Gregory explained some lack of criteria inmaking a determination regarding the insurability of adriver. He testified:Q. What is the criteria that Golden Beverage'scarrier uses in determining the eligibility or the in-surability of a driver?A. Mr. Torres, I cannot answer on behalf of theunderwriter, what he looks at, other than the factthat he does look at the MVR and he goes fromthat.Q. Do you have any idea?A. No, sir, because we have experienced no con-tinuity from this particular carrier, as to what theirguidelines are. We have had drivers excluded withtwo speeding tickets, and we've had drivers ex-cluded with more speeding tickets. So we cannot besure as to what their guidelines are. We have askedthem for them and they will not furnish us a stand-ard set of guidelines.Introduced into evidence as Respondent's Exhibit 2was a list of "excluded employees" of the Respondent.The list consists of 11 names, including the 3 alleged dis-criminatees in this proceeding. The time period coveredby the list was from August 1977, when the Respondentcommenced business, to the time of the hearing on De-cember 14, 1978.Introduced into evidence as Respondent's Exhibit 3 isa letter from Moore to CTH of Texas. The letter is datedSeptember 8, 1977. Among other things, Moore noted inher letter that there were several drivers which had beeninvolved in accidents. She requested, "Please forwarddetails regarding these accidents." (See Resp. Exh. 3 forthe context.) At the hearing, Gregory explained that hedid ask for detailed explanations of the accidents so thata review could be made by the underwriter of the exactcause of the accident.Introduced into evidence as Respondent's Exhibit 4 isa letter from Moore to Gregory. The letter is dated Feb-ruary 6, 1978. Among other things, Moore stated in herletter that "David Wayne Bouler must be excluded." Atthe hearing, Gregory stated that Bouler had never beenexcluded from the insurance coverage of the Respond-ent's policy. He explained that the insurance companywas advised that Bouler was a supervisor and that he didnot drive on a regular basis.The Texas Department of Public Safety issued on De-cember 12, 1978, a report on the driving record of DavidBouler. A copy of that report was introduced into evi-dence as General Counsel's Exhibit 12. In pertinent part,it lists the following:01-12-74-SanAntonio01-14-74-SanAntonio01-14-74-SanAntonio04-14-75-SanAntonio11-11-75-LeonValley12-04-75-SanAntonio04-19-76-YorktownSpeedingNegligent CollisionACC-motor w/ MotorACC-motor w/ MotorSpeedingACC-motor w/ MotorImproper TurnAccording to Moran, Supervisor Bouler drove one ofRespondent's trucks after the termination of Hartbarger.Moran said that Bouler took over Hartbarger's formerroute "for a few weeks."According to Bouler, he drives an automobile in theperformance of his responsibilities for the Respondent.However, he acknowledged that he drives a truck forthe Respondent on a sporadic and irregular basis. Hestated that he did not regularly drive a truck on a dailybasis. He stated that he had driven vehicles on companybusiness since June 1, 1978.Also noted in the February 6, 1978, letter from Moorewas the fact that Edward Davilla had another accidentand was to be excluded. Gregory testified that he ad-vised the insurance company that Davilla was no longeremployed by the Respondent. That fact was repeated inMoore's letter dated March 10, 1978, to Gregory whichwas introduced into evidence as Respondent's Exhibit 5.At the hearing, Gregory explained that Davilla had, infact, never been excluded from insurance coverage underthe Respondent's policy although an exclusion endorse-ment on Davilla had been requested by Moore in herletter dated September 8, 1977. (See Resp. Exh. 3.) Greg-ory said that he had bargained with Kemper InsuranceCompany regarding that exclusion endorsement of Da-villa and that he had gotten the insurance company toagree to a 6-month reprieve for Davilla. Gregory testi-fied:So, my reasoning for going to the company wasthis was a new account for me, these were the firstthree drivers that the insurance company was ex-cluding, and it was merely a process of we did notwant to establish a precedent with the insurancecompany of allowing them to just come in and ex-clude drivers on an arbitrary basis; so we weretrying to gain ground with the insurance company.And, at the same time, do a job for our customer.Introduced into evidence as Respondent's Exhibit 7was a memo from the Kemper Insurance Companies to---- GOLDEN BEVERAGE OF SAN ANTONIO, INC.479Gregory. The memo is dated August 22, 1978, and per-tains to Kemper's request that exclusion endorsements beexecuted on Valdez, Garcia, and Balderas.Introduced into evidence as Respondent's Exhibit 6 isa copy of a letter from Moore to Gregory pertaining toexclusion endorsements on Moran and Amaya. In addi-tion, Moore noted that Dickson had two accidents re-flected on his MVR. She requested the complete detailson those accidents. It is noteworthy here that Moore didnot similarly request the complete details with regard tothe driving records of Moran and Amaya. In pertinentpart, Moore's letter stated:Per our phone conversation of June 23, theMVR's that you sent us on Carlos Jesus Moran andSerafin Enrique Amaya are unacceptable to ourcompany for coverage. Please find attached to thisletter two driver exclusion endorsements for each ofthese people for you to deliver to the insured for hissignature. Please have these endorsements signedand returned as soon as possible.The MVR on Raymond Edward Dickson reflectstwo accidents, one 7-20-76 and one 8-22-77. Pleaseprovide us with complete details of each of theseaccidents for our review of acceptability.Thank you very much for your prompt assist-ance.Landry acknowledged that in the fall of 1977 he hadreceived communications from the insurance companywhich stated that certain drivers had to be excludedfrom insurance coverage. According to Landry, if the in-surance company indicated that the Respondent cannothire someone, or that the Respondent should dischargesomeone, then the Respondent made no effort at keepingthat person in its employment. Landry stated that theRespondent had never used high risk liability insurancecoverage for its drivers, and Landry stated that he hadnever asked CTH about such coverage.Introduced as Respondent's Exhibit 10 was a copy of aletter from CTH to Landry. The letter is dated July 7,1978, and thus it was received subsequent to the termina-tion of the employees involved in this proceeding. Nev-ertheless, the document is informative, particularly inview of the reinstatement questions raised by the issuesin this proceeding. Note, for example, the opinion ex-pressed by CTH that insurance underwriting of a motorvehicle driver is not "an exact science," and "there canbe extenuating circumstances and explanations of MVRviolations that could possibly affect the acceptability ofthe risk."The evidence in this case indicates that none of the"extenuating circumstances" of the incidents reflected onthe driving records of Hartbarger, Amaya, and Moranwere disclosed to the insurance company prior to thetermination of those three employees. The explanationsregarding certain of those incidents were related by thewitnesses at the hearing, however, and have been notedherein. In pertinent part, Respondent's Exhibit 10 states:In an effort to establish criteria and guidelines foryou to follow concerning the employment of yourtruck drivers it is a generally accepted practice ofthe casualty insurance industry to decline riskswhere drivers have a three year driving record oftwo speeding violations and one "at fault" accident.Two "at fault" accidents with or without speedingviolations would be even worse than the above.Also, since the Motor Vehicle Report (MVR)from the State of Texas shows not only a listing ofthe current three year violations and accidents, butalso the total number of same for a five year period,a subject's five year record can affect an insuranceunderwriter's attitude toward a risk. Insurance un-derwriting of insured driver of vehicles never hasbeen nor never will be an exact science, thereforethere can be extenuating circumstances and explana-tions of MVR violations that could possibly affectthe acceptability of the risk.I strongly recommend pre-employment discussionof the subject's driving record with full knowledgethat an MVR will be ordered as soon as possible.This serves notice to the subject that you don't hiredrivers with bad records and that you expect an ac-curate recall from him of his past violations.If you have any questions regarding any of theabove points, do not hesitate to call Wayne Greg-ory or me.According to Landry, the Respondent's policy whichhad been formulated within 4 or 5 months prior to thehearing in this case was that a driver for the Respondenthad to have a valid commercial driver's license with arecord that is insurable by the insurance company.Introduced into evidence as General Counsel's Exhibit10 was a copy of the driving record of David Kalinoski.That document indicates that Kalinoski had a total offour traffic convictions as of June 27, 1978. A subsequentdriving record report for Kalinoski was introduced intoevidence as General Counsel's Exhibit 9. The date ofthat report is December 12, 1978. That latter reportshows another speeding citation on August 5, 1978, forKalinoski. Kalinoski was still employed by the Respond-ent at the time of the hearing in this proceeding.Introduced into evidence as General Counsel's Exhibit13 was the driving record of James Arthur Kyler. Whilethat document indicates nine traffic citations for Kyler asof December 12, 1978, Landry testified that Kyler neverdrove a beer truck for the Respondent. Landry explainedthat Kyler was a helper, and at one time had been anemployee of the Respondent. However, Moran had ob-served Kyler driving a company pickup truck on April21, 1978, and again about 2 weeks before June 20, 1978. 1credit Moran's observation of those two occasions.Introduced into evidence as General Counsel's Exhibit14 was a copy of the driving record of Basilio Garcia.That report indicates 11 traffic citations for Garcia as ofDecember 12, 1978. Landry testified that Garcia was atone time employed by the Respondent as a forklift oper-ator. According to Landry, Garcia did not drive a beertruck for the Respondent on a daily basis. 480DECISIONS OF NATIONAL LABOR RELATIONS BOARDH. The Termination of Hartbarger on June 1, 1978Hartbarger had three conversations with the Respond-ent's supervisors prior to his employment by the Re-spondent.The first such conversation took place in December1977 when Hartbarger spoke with both Landry and JohnTorbet. Hartbarger informed them he realized that hisdriving record at that point in time "wasn't up to par."Hartbarger told them that he had four tickets, but one ofthose tickets would go off his driving record on January22, 1978, because 3 years would have elapsed since theticket was issued. Hartbarger said that he would like tobe considered for employment by the Respondent whenhis driving record was down to three tickets.Hartbarger showed them a copy of a teletype whichHartbarger had obtained on January 12, 1976, from ahighway patrolman at the police station in San Antonio.A copy of that document was introduced into evidenceas General Counsel's Exhibit 4. In part, it states:Landry showed Hartbarger a copy of his drivingrecord, and Landry told him that he had six violationson it. Landry did not ask Hartbarger about any of them.Hartbarger testified that "all he was concerned with wasthat the insurance company had told him that I was un-insurable and had to go."A copy of Hartbarger's driving record prepared by theTexas Department of Public Safety was introduced intoevidence as General Counsel's Exhibit 3. In part, itstates:05-21-75-FayetteCounty11-25-75-SanAntonio06-29-77-SanAntonioSpeedingSpeedingACC-motor w/ motor10-02-7110-28-7205-07-7408-10-7401-22-7505-21-7511-25-75Ran red light San AntonioSpeeding San AntonioACC-Motor w/ motor, SanAntonioSpeeding Webb Co.Speeding Comal Co.Speeding Fayette Co.Speeding San AntonioLandry and Torbet told Hartbarger during the firstconversation with him that they would like to talk withhim when his driving record was reduced to three tick-ets.The second conversation prior to Hartbarger's em-ployment by the Respondent took place during the latterpart of January 1978. That conversation was betweenLandry and Hartbarger. Landry informed Hartbargerthat he was I week too late because Landry had just putanother driver on a route, and he wanted to give thatdriver a fair opportunity.The third preemployment conversation took placeduring the latter part of February 1978 while Hartbargerwas working as a dispatcher for the Yellow Cab Compa-ny. Torbet telephoned Hartbarger about 12 o'clockSunday night and told Hartbarger that, if he wanted togo to work, to be at the Respondent's facility at 7 a.m.The next day Hartbarger reported for work with the Re-spondent at 7 a.m. There was no further conversation re-garding his employment prior to his going to work there.After Hartbarger had finished loading his truck duringthe afternoon of June 1, 1978, Hartbarger had a conver-sation with Landry about 6:05 p.m. Supervisor Martinezwas present.Landry told Hartbarger that he was not going to beable to keep his employment with the Respondent be-cause the insurance company had finally got a copy ofHartbarger's driving record. Landry said that the insur-ance company had seen the record and "that they hit theceiling" and wanted to know why someone with Hart-barger's type of driving record was employed by the Re-spondent.4 total convictions-2 total accidentsAt the hearing, Hartbarger acknowledged having re-ceived the two speeding tickets referred to above. Withregard to the motor vehicle accident on June 29, 1977,Hartbarger explained at the hearing that he was drivinga taxicab at that time. He had parked his cab at theHilton Hotel in San Antonio where he unloaded passen-gers. Another car made a quick turn into the parkingarea and caught the bumper of Hartbarger's cab as Hart-barger was pulling away from the curb. Hartbarger didnot receive a traffic citation as a result of that incident.It should be noted here that General Counsel's Exhibit3 differs in certain respects from General Counsel's Ex-hibit 4. For example, since General Counsel's Exhibit 4was obtained on January 12, 1976, it does not show theincident at the Hilton Hotel which occurred later onJune 29, 1977. In addition, General Counsel's Exhibit 3only lists the three most recent occurrences in specificdetail. Those are the two speeding tickets and the inci-dent at the Hilton, whereas General Counsel's Exhibit 4,which had been shown to Landry and Torbet by Hart-barger prior to his employment, goes back to January 2,1971, and lists seven specific occurrences.During the termination conversation between Landryand Hartbarger, Landry told Hartbarger that the 3-yearperiod did not apply with his insurance carrier. Landryexplained to him that his insurance carrier went back 5years and, based on the 5-year period, Hartbarger couldnot be insured. During cross-examination by the attorneyfor the Respondent, Hartbarger testified, "He just toldme that the insurance company had hit the ceiling whenthey saw my driving record, and that I was no longeremployed there, based on their findings."Hartbarger told Landry that this would be a tempo-rary firing because Hartbarger would be back. Hart-barger told Landry that he was like McArthur and said,"I shall return." Landry replied, "No, that's it, there ain'tno more."During Hartbarger's employment by the Respondent,Hartbarger received no traffic citations. In addition,during that time Hartbarger's driving record was notmentioned to him by the Respondent until the time of histermination on June 1, 1978. GOLDEN BEVERAGE OF SAN ANTONIO, INC.481Landry stated that he was the one who made the deci-sion to terminate Hartbarger. According to Landry, hewas aware at that point in time that Hartbarger was pass-ing out union cards. However, Landry claimed that thatfact did not influence his decision.Landry stated that Hartbarger was terminated on thesame day that he learned from Gregory that Hartbargercould not be covered by the insurance policy. Landrytestified that the reason for his decision to terminateHartbarger was, "because I was notified by WayneGregory from CTH that he was to be excluded from ourinsurance coverage."Landry acknowledged that Hartbarger was the firstemployee ever terminated by the Respondent because ofa bad driving record. He further acknowledged thatAmaya and Moran were the next two employees to beterminated for that reason.Landry stated that Hartbargerdid tell him in December 1977 and January 1978 abouthis bad driving record at that time. He recalled thatHartbarger had told him that a ticket would be comingoff of his record after a certain period of time.In February 1978, Landry requested through his insur-ance company that a copy of Hartbarger's driving recordbe obtained. Landry stated that he did not tell the insur-ance company whether Hartbarger was going to be em-ployed. Landry said that the driving record of Hart-barger was obtained by the Respondent in February 1978shortly after Hartbarger was employed by the Respond-ent. He identified the document as General Counsel's Ex-hibit 3.I. The Termination of Amaya on June 20, 1978When Amaya came in from his route on June 20, 1978,Landry told him that he wanted to talk to Amaya afterAmaya had checked in. Amaya asked what he had done.Landry replied nothing, but he just wanted to talk tohim.After finishing his checking-in process, Amaya spokeonce again with Landry. Landry asked if Amaya's li-cense had been suspended. Amaya replied no, and heasked why. Landry said that Amaya had a bad drivingrecord. Amaya responded that he did not see how thatcould be, because he was working as a truckdriver, andhe had never had a warning or anything on his driver'slicense.Landry showed Amaya a copy of his driving recordfrom the Texas Department of Public Safety. A copy ofthat record was introduced into evidence as GeneralCounsel's Exhibit 5. In part, it states:Landry informed Amaya that the Respondent's insur-ance company would not cover him. He told Amayathat they went back 6 years. Amaya acknowledged toLandry that two of the accidents were Amaya's fault,but two of the other accidents were not.Amaya asked Landry if he could work in the ware-house. Landry replied that he needed people with com-mercial licenses who could drive trucks. Landry ex-plained that he did not need any helpers because he al-ready had too many helpers in the warehouse.At the hearing, Amaya offered various explanationswith regard to the entries on General Counsel's Exhibit5. With regard to the accident on March 7, 1976, Amayaexplained that he was going north on Clover Road inSan Antonio when another driver was going south onthat road. The other driver did not wait for the turnsignal and, instead, hit Amaya's vehicle on the side.Amaya received no traffic citation.On October 31, 1976, Amaya was in his car which wasbeing driven by a friend, Joe Guitierrez. They were inthe left-hand lane and were making a left turn on BlancoRoad in San Antonio when another car tried to passtheir vehicle on the opposite side. The other car hit theside of Amaya's car. Amaya did not receive any trafficcitation.On May 21, 1977, Amaya was driving south on Cup-ples Road in San Antonio. It was raining at the time.Amaya estimated that he was going about 40 miles perhour, which was the speed limit. Amaya was driving hisfather's car. As Amaya made a turn, the car skidded andAmaya hit a post. Subsequently, when Amaya received acitation, Landry assisted Amaya in obtaining the servicesof a lawyer.On July 14, 1977, Amaya was driving a truck on FrioCity Road in San Antonio. He was working for Industri-al Disposal. Amaya stopped his truck behind a city bus.He placed his truck in neutral gear, and he looked at achart of his route. While he was doing so, the truck wentforward and hit the city bus. Amaya did not receive atraffic citation.On March 11, 1978, Amaya was driving on his way towork for the Respondent. Amaya was late, and he drove65 miles per hour in a 55-mile-per-hour zone. Amaya re-ceived a ticket for his speeding.Landry said that he was the one who made the deci-sion to terminate both Amaya and Moran. He testifiedthat he did so "because I was notified by Wayne Greg-ory from CTH that they were to be excluded from ourinsurance coverage." At the time that he made the deci-sion to terminate both Amaya and Moran, Landry ac-knowledged that his understanding was that Moran wasactive in behalf of the Union. However, as to Amaya,Landry asserted that he did not know that Amaya wasactive for the Union.J. The Termination of Moran on June 20, 1978About 4 p.m. on June 20, 1978, Moran returned to theRespondent's warehouse. He reloaded his delivery truckfor the next day and came in to the facility to prepare hispaperwork and turn in his money. At that point the dis-03-07-76-SanAntonio10-31-76-SanAntonio05-21-77-SanAntonio07-14-77-SanAntonio03-11-78-SanAntonioACC-motor w/ motorACC-motor w/ motorACC-motor fixed objACC-motor w/ motorSpeeding2 total convictions-4 total accidents 482DECISIONS OF NATIONAL LABOR RELATIONS BOARDpatcher, John Hamilton, told Moran that Landry wouldlike to see Moran when he was finished.After Moran completed his paperwork, Moran went toLandry's office with Supervisor Martinez. Landry toldMoran that he would have to let Moran go because theinsurance company would not insure Moran on drivingthe trucks.Moran asked if he could have a job with the Respond-ent as a helper or as a worker in the warehouse. Landryreplied that he could not do that because he had gothimself into a position where he had hired a number ofpeople without a commercial license and with bad driv-ing records. Landry told Moran that "he had to get him-self out of it."Moran then asked Landry about a new employee, whowas identified only by his first name as Charles, who hadbeen hired a few weeks prior to that time. Moran saidthat he knew for a fact that Charles did not have a com-mercial license. Landry replied that that was true, but hewas going to give Charles a chance to get his commer-cial license.Landry told Moran that he had too many traffic viola-tions, and that he could not insure Moran. He showedMoran a copy of his driving record, but he did not askMoran to explain any matters on that record. Introducedinto evidence as General Counsel's Exhibit 2 was a copyof Moran's driving record compiled by the Texas De-partment of Public Safety in Austin, Texas. In part, thatdocument shows the following:01-03-76-SanAntonio Speeding03-11-76-SanAntonio ACC-motor fixed obj11-05-76-Castle Hill Speeding12-15-76-BexarCounty Speeding05-12-77-SanAntonio Speeding03-08-78-Castle Hill ACC-motor w/ motor6 total convictions-4 total accidentsAt the hearing, Moran stated that his driving recordhad not changed during his employment by the Re-spondent. He said that his driving record was the sameat the time of his termination as it had been when he washired by the Respondent. At the time of his employment,he was not asked any questions by the Respondent per-taining to his driving record.With regard to one of the entries on his driving recordfor March 11, 1976, Moran explained at the hearing thatthe accident took place while he was in his car on hisway to work at Texas-Pac. It was raining on that partic-ular day and the car in front of Moran "slammed hisbrakes on." Moran tried to avoid hitting that vehicle,and Moran lost control of his own car. Moran's car hitthe highway fence and went into the opposite lane oftraffic, but he did not hit anyone. Moran received notraffic citation as a result of that incident.With regard to the entry on his driving record forMarch 8, 1978, Moran explained at the hearing that theaccident occurred while he was working as a driver-salesman for Royal Crown Cola. Moran was in the left-hand lane and was preparing to make a left turn. An-other vehicle was in the right-hand lane, and the driverof that vehicle attempted to turn left in front of Moran.Moran hit the other vehicle. The police arrested thedriver of the other vehicle, and Moran received no traf-fic citation.On June 2, 1978, Moran initiated a conversation withLandry regarding his driving record. Moran recalledthat the conversation took place on the day after Hart-barger had been fired. Moran inquired as to whetherLandry had sent for Moran's driving record. Landry toldMoran that he had sent for the driving records of all ofthe new drivers.Either at that time or in a later conversation, Moransaid, "I did mention that my driving record was bad atthe time." At the hearing, Moran explained that he hadfour speeding tickets which he knew about at that time.During cross-examination by the attorney for the Re-spondent, Moran acknowledged that he had denied toLandry that he was in the Union. Moran testified, "Idenied it. I denied it for the reason I was protecting myjob."The Texas Employment Commission held a hearing onAugust 16, 1978, in San Antonio regarding the appealfiled in the unemployment compensation claim pertainingto Carlos Moran. During the course of the hearing,Landry testified that Moran "could be insurable, but itwould be at a higher premium." Following the appealshearing that day, Landry and Eichler had a conversationon the sidewalk. When Eichler suggested that the matterbe resolved by all three discharged employees returningto work, Landry reiterated his position that he was notgoing to pay a higher premium in order to have thesepeople insured.K. ConclusionsBased on the credited testimony as set forth in sectionD herein, I conclude that Landry told employees of theRespondent at the May 26, 1978, meeting not to talkabout the Union on company time or company property.In doing so, Landry promulgated a no-solicitation rulewhich prohibited the Respondent's employees from en-gaging in union activities during their nonworking timeon the company's premises. Such a rule infringes uponthe rights of employees guaranteed by Section 7 of theAct, insofar as it applies to their nonworking time.It is noted that the no-solicitation rule was imposedwithin a few days after the commencement of union or-ganizational activity among the Respondent's employees,and further it is noted that the rule specified only talkingabout the Union as being the type of activity prohibited.No justification was offered for such a broad prohibition,and for a rule applicable only to talking about the Union.In these circumstances, I conclude that the Respond-ent violated Section 8(a)(l) of the Act. Cf. Litho Press ofSan Antonio, 211 NLRB 1014 (1974). See Pepsi-Cola Bot-tling Co. of Los Angeles, 211 NLRB 870 (1974); Essex In-ternational, Inc., 211 NLRB 749 (1974); Paceco. a Divisionof Fruehauf Corporation, 237 NLRB 399 (1978); Birming-ham Ornamental Iron Company, 240 NLRB 898 (1979). GOLDEN BEVERAGE OF SAN ANTONIO, INC.483As set forth in section D herein, I conclude thatLandry interrogated Amaya on or about May 26, 1978,concerning his union feelings and activities and, in addi-tion, Landry created the impression of surveillance ofemployees' union activities by naming Hartbarger andMoran as the employees who were trying to start aunion. I find that the Respondent thereby violated Sec-tion 8 (a)(l) of the Act. Paceco, a Division of FruehaufCorporation, supra; Quemetco, Inc., a subsidiary of RSRCorporation, 223 NLRB 470 (1976); Willow Mfg. Corp.;Oak Apparel. Inc., 232 NLRB 344 (1977); DillinghamMarine and Manufacturing Co., Fabri-Valve Division, 239NLRB 904 (1978); Hamilton Avnet Electronics, 240NLRB 781 (1979).However, I conclude that the evidence does not sup-port the allegations of paragraph 7(b) of the GeneralCounsel's consolidated complaint, but instead, as setforth in section D, that those comments were expressionsof Landry's opinions to the effect that the Union couldnot guarantee that Amaya would receive more money ora helper on a daily basis, but that the Union would getmoney from Amaya. I find these expressions of opinionto be protected by Section 8(c) of the Act.As set forth in section E, 1, I conclude that Martinezinterrogated an employee on May 29, 1978, and some-time in June 1978 about his union feelings and activities.I conclude that Respondent thereby violated Section8(a)(1) of the Act. (See the cases cited above.)As set forth in sections E,4, and E,9, I conclude thatLandry interrogated employees about their union feelingsand activities, and the union feelings and activities ofother employees of the Respondent. I find that the Re-spondent thereby violated Section 8(a)(1) of the Act.As set forth in section E,5, I conclude that Bouler cre-ated the impression of surveillance of employees' unionactivities by telling an employee that he knew the namesof the employees who had signed union cards. I find thatthe Respondent thereby violated Section 8(a)(l) of theAct.As set forth in section E,8, I conclude that Stendebeckcoerced an employee in the exercise of his Section 7rights by telling him that the employee would not like ajob where the employees were not represented by aunion, and by telling the employee that Stendebeck hadheard rumors that the employee was involved in unionorganizing activities. I find that the Respondent therebyviolated Section 8(a)(1) of the Act.Based upon the documentary evidence and the cred-ited testimony set forth in section F herein, I concludethat a preponderance of the evidence does not supportthe allegations of paragraph 12 of the General Counsel'sconsolidated complaint. Instead, I conclude that thechange in commission rates resulted from: (1) an increasein the price of Texas Pride Beer by the producer of thatbrand of beer, and (2) the marketing strategy of the Re-spondent-both of which were unrelated to the union ac-tivities of the employees of the Respondent.In considering whether the Respondent's terminationsof Hartbarger, Amaya, and Moran were violative of Sec-tion 8(a)(1) and (3) of the Act, it is helpful to considerthe court's holding in N.L.R.B. v. Ace Comb Company,342 F.2d 841 (8th Cir. 1965):It has long been established that for the purposeof determining whether or not a discharge is dis-criminatory in an action such as this, it is necessarythat the true, underlying reason for the discharge beestablished. That is, the fact that a lawful cause fordischarge is available is no defense where the em-ployee is actually discharged because of his unionactivities. A fortiori, if the discharge is actually moti-vated by a lawful reason, the fact that the employeeis engaged in Union activities at the time will nottie the employer's hands and prevent him from theexercise of his business judgment to discharge anemployee for cause. ..It must be remembered thatit is not the purpose of the Act to give the Boardany control whatsoever over an employer's policies,including his policies concerning tenure of employ-ment, and that an employer may hire and fire atwill for any reason whatsoever, or for no reason, solong as the motivation is not violative of the Act.In The Youngstown Osteopathic Hospital Association, 224NLRB 574, 575 (1976), the Board held:Under Board precedent if part of the reason forterminating an employee is unlawful, the dischargeviolates the Act. As the Board and the courts haveso often indicated, the issue is not whether there ex-isted grounds for discharge apart from union orprotected concerted activities. That the employerhas ample reason for discharging an employee is ofno moment. An employer may discharge an em-ployee for any reason, good or bad, so long as it isnot for union or protected concerted activity. Evenif the discharge is based on other reasons as well, ifthe discharge is partly in reprisal for protected con-certed activity, it is unlawful.The principal issue here is whether there was a dis-criminatory motivation on the part of the Respondent interminating Hartbarger, Amaya, and Moran, and in fail-ing to reinstate them. As stated in the foregoing courtand Board decisions, the existence of a valid reason forterminating an employee is not a defense if the employeris actually motivated by the employee's union activities.Whether the request for the driving records of Hart-barger, Amaya, and Moran originated with the Respond-ent or originated with the Respondent's insurance carrieris just one of several factors to consider in determiningthe motivation of the Respondent. In the instant case, itis clear that the request for the driving records emanatedfrom Moore of the Kemper Insurance Companies, butthat fact alone does not determine the issue. It is simplyone fact to consider.There are other facts to consider: (I) each one of thethree alleged discriminatees engaged in union organiza-tional activities (see sec. C herein); (2) the Respondenthad knowledge of their prounion feelings and activities(see secs. D and E herein); (3) the Respondent engagedin contemporaneous unfair labor practices independentlyviolative of Section 8(a)(1) of the Act and exhibitedanimus towards the employees' organizational activities(see secs. D and E herein); (4) the timing of the termina- 484DECISIONS OF NATIONAL LABOR RELATIONS BOARDtions of the three driver-salesmen at the outset of theunion organizational activity in Hartbarger's case andwithin a few weeks of the commencement of union ac-tivity in the case of Amaya and Moran (see secs. C, H, I,and J herein); (5) the fact that no extenuating circum-stances or explanations were offered with regard to thedriving records of Hartbarger, Amaya,and Moran, al-though the insurance company did request such informa-tion in other cases (see Resp. Exhs. 3 and 6) and the in-surance carrier later stated in a letter that such circum-stances and explanations can possibly affect an insurancecompany's acceptance of a risk (see Resp. Exh. 10); (6)the lack of consistent criteria and guidelines applied bythe Kemper Insurance Companies, at least up to the timeof the terminations of Hartbarger, Amaya, and Moran(see sec. G herein), and the lack of consistent action bythe Respondent.2After considering all of the foregoing and the entirerecord herein, I conclude that a preponderance of theevidence establishes that the Respondent was motivated,at least in part, by the union activities of Hartbarger,Amaya, and Moran in deciding to terminate them.Therefore, I conclude that the Respondent has therebyviolated Section 8(a)(l) and (3) of the Act.Having concluded that the three discriminatees wereterminated in violation of Section 8(a)(1) and (3) of theAct, there arises the question of whether they are enti-tled to reinstatement in their former positions under thecircumstances of this case.See Viele & Sons, Inc., 227 NLRB 1940, 1950-51(1977), where the Board ordered the reinstatement of adiscriminatee even though the insurance carrier of the re-spondent in that case regarded the employee, who hadbeen a truckdriver, to be "uninsurable" and further, "inorder for Luna to drive Respondent will have to pay ahigher insurance premium and assign him to a specifictruck."In another case, the Board ordered reinstatement al-though the truckdriver was "uninsurable" because of hisdriving record, and the insurance carrier had restrictedhim from the coverage of the insurance policy. ThomasMcMahon, d/b/a McMahon's Sales Co., 167 NLRB 586(1967).In still another case, the Board ordered reinstatementof a truckdriver who was "an undesirable insurance risk"in the opinion of that respondent's insurance agent, andwho was told by the employer that he was to be placedin "a risk pool" by the insurance company. StaffordTrucking, Inc., 150 NLRB 1036 (1965).In accordance with the Board precedents, I concludethat Hartbarger, Amaya, and Moran are entitled to be re-instated by the Respondent.CONCLUSIONS OF LAW1. The Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.2 Note that neither Bouler nor Davilla was ever excluded from cover-age. While Bouler does not drive a truck regularly, he drives an auto-mobile for the Respondent and a truck on a sporadic or irregular basisNote also that Kalinoski was still employed by the Respondent at thetime of the hearing in this proceeding.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. By terminating Daniel E. Hartbarger, Serafin E.Amaya, and Carlos Jesus Moran, and failing to reinstatethem, because they engaged in union activities, the Re-spondent has engaged in unfair labor practices within themeaning of Section 8(a)(1) and (3) of the Act.4. By promulgating on or about May 26, 1978, andmaintaining thereafter, a no-solicitation rule which pro-hibited employees of the Respondent from engaging inunion solicitation during their nonworking time on theRespondent's premises, the Respondent has engaged inunfair labor practices within the meaning of Section8(a)(1) of the Act.5. By interrogating employees of the Respondentabout their union feelings and activities, and the unionfeelings and activities of other of the employees of theRespondent, the Respondent has engaged in unfair laborpractices within the meaning of Section 8(a)(1) of theAct.6. By creating the impression of surveillance among itsemployees with regard to the union activities of its em-ployees, the Respondent has engaged in unfair laborpractices within the meaning of Section 8(a)(l) of theAct.7. By coercing an employee in the exercise of hisrights guaranteed in Section 7 of the Act by telling himthat he would not like a job where the employees werenot represented by a union, and by telling the employeethat the Respondent had heard rumors that the employeewas involved in union organizing activities, the Respond-ent has engaged in unfair labor practices within themeaning of Section 8(a)(l) of the Act.8. The unfair labor practices set forth above affectcommerce within the meaning of Section 2(6) and (7) ofthe Act.THE REMEDYSince I have found that the Respondent has engagedin unfair labor practices within the meaning of Section8(a)(1) and (3) of the Act, I shall recommend to theBoard that the Respondent be ordered to cease anddesist from engaging in the unfair labor practices.I shall also recommend to the Board that the Respond-ent take certain affirmative action in order to effectuatethe policies of the Act.Upon the basis of the foregoing findings of fact, con-clusions of law, and the entire record in this proceeding,and pursuant to the provisions of Section 10(c) of theAct, I hereby issue the recommended:ORDER3The Respondent, Golden Beverage of San Antonio,Inc., San Antonio, Texas, its officers, agents, successors,and assigns, shall:3 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes. GOLDEN BEVERAGE OF SAN ANTONIO, INC.4851. Cease and desist from:(a) Terminating employees and failing to reinstatethem because they engaged in union activities.(b) Promulgating and maintaining a no-solicitation rulewhich prohibits employees of the Respondent from en-gaging in union solicitation during their nonworking timeon the Respondent's premises.(c) Interrogating employees of the Respondent abouttheir union feelings and activities, and the union feelingsand activities of other of the employees of the Respond-ent.(d) Creating the impression of surveillance among itsemployees with regard to the union activities of its em-ployees.(e) Coercing employees in the exercise of their rightsguaranteed in Section 7 of the Act by telling an employ-ee that he would not like a job where employees werenot represented by a union, and by telling the employeethat the Respondent had heard rumors that the employeewas engaged in union organizing activities.(f) In any other manner interfering with, restraining,or coercing its employees in the exercise of the rightsguaranteed them by Section 7 of the Act.2. Take the following affirmative action which isdeemed necessary in order to effectuate the policies ofthe Act:(a) Offer Daniel E. Hartbarger, Serafin E. Amaya, andCarlos Jesus Moran immediate and full reinstatement totheir former jobs or, if those jobs no longer exist, to sub-stantially equivalent positions of employment without theloss of their seniority or other rights and privileges.(b) Make whole Daniel E. Hartbarger, Serafin E.Amaya, and Carlos Jesus Moran for their loss of earn-ings, with appropriate interest thereon, which has result-ed from their termination by the Respondent with back-pay and interest to be computed in accordance with theBoard's Decisions in F W. Woolworth Company, 90NLRB 289 (1950); Isis Plumbing & Heating Co., 138NLRB 716 (1962); and Florida Steel Corporation, 231NLRB 651 (1977).(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other re-cords necessary to analyze the amount of backpay dueunder the terms of this Order.(d) Rescind the no-solicitation rule announced on May26, 1978.(e) Post at San Antonio, Texas, copies of the attachednotice marked "Appendix."4Copies of said notice, onforms provided by the Regional Director for Region 23,after being duly signed by Respondent's representative,shall be posted by immediately upon receipt thereof, andbe maintained by for 60 consecutive days thereafter, inconspicuous places, including all places where notices toare customarily posted. Reasonable steps shall be takenby to insure that said notices are not altered, defaced, orcovered by any other material.IT IS FURTHER ORDERED that paragraphs 7(b), 7(f), and12 of the General Counsel's consolidated complaint bedismissed because those allegations are not supported bya preponderance of the evidence.4 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals. the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board"